BERRY PLASTICS CORPORATION 101 Oakley Street Evansville, IN 47710 June 21, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549-7010 Attention:Terence O’Brien Tracey Smith Al Pavot RE: Berry Plastics Corporation Form 10-K for Fiscal Year Ended October 1, 2011 Filed December 19, 2011 Response dated May 25, 2012 File No. 33-75706-01 Dear Mr. O’Brien , Ms. Smith and Mr. Pavot : Please find below the responses of Berry Plastics Corporation (“ we,” “us,” “our ” or the “Company”) to the comments of the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) contained in your letter of May 31, 2012 (the “Comment Letter”) regarding the Company’s Form 10-K for Fiscal Year Ended October 1, 2011 (the “Form 10-K”). Our response below is set forth underneath the italicized comment reproduced from your letter. 1. As noted in our prior comments, we believe that your disclosures are materially deficient and require an amendment to your fiscal year 2011 Form 10-K to provide readers with sufficient information that clearly explains the material factors that led to the recognition of the impairment charge along with the future implications to your business and cash flows. Please refer to comments 2, 5 and 7 in our letter dated March 14, 2012. Further, we continue to believe that significant revisions are necessary to provide readers with more informative narrative explanations of your financial statements within MD&A. Please refer to comments 3 and 4 in our letter dated March 14, 2012. Finally, we note the changes you intend to make to your condensed consolidating financial statements presented in the footnotes in accordance with Article 3-10 of Regulation S-X. As the revisions materially change total current assets, total current liabilities, operating cash flows and financing cash flows for the parent and guarantor subsidiaries, we request that you restate the corresponding footnotes in your fiscal year 2011 Form 10-K and subsequent Forms 10-Q, to properly reflect intercompany receivables and payables in the condensed consolidating balance sheets and properly reflect the cash management activities between the parent, guarantor subsidiaries and non-guarantor subsidiaries in the condensed consolidating cash flow statements. Management Discussion and Analysis We acknowledge the Staff’s comment and respectfully advise the Staff that the Company will amend its Form 10-K to modify the disclosures of our recent impairment charge within the Management’s Discussion and Analysis of Financial Condition and Results of Operations (the “MD&A”) sections of our amended Form 10-K consistent with the disclosure previously reviewed by the Staff in connection with its review of our Form 10-K. In addition, in such amendment of the Form 10-K and in subsequent Quarterly Reports on Form 10-Q, we will revise the Company’s MD&A disclosure with respect to comments 3 and 4 from your letter dated March 14, 2012 consistent with the disclosure previously reviewed by the Staff in connection with its review of our Form 10-K. 1 Condensed Consolidating Financial Statements Footnote We acknowledge the Staff’s comment and respectfully advise the Staff that in connection with the aforementioned amendments, the Company proposes to revise the condensed consolidating financial information disclosed in footnote 14 to the financial statements included in our Form 10-K and respective footnotes in our Quarterly Reports on Form 10-Q. The revised footnote that the Company intends to include in the amended Form 10-K is included as Attachment A to this letter. We acknowledge the revisions to the guarantor footnote disclosure are quantitatively significant in relation to the amounts shown in the guarantor footnote in the as-filed Form 10-K. However, as explained below, the Company does not believe that these changes are material to our investors or the readers of our financial statements such that a restatement would be warranted. The changes in the guarantor footnote relate to the presentation of intercompany activity on the condensed supplemental balance sheets and in the condensed supplemental statements of cash flows. They have no effect on the condensed supplemental statements of operations or any non-intercompany transactions or balances. In addition, the changes between the Parent Company and the Guarantor subsidiaries represent the majority of the changes in the disclosure. These entities collectively secure our outstanding indebtedness and we believe are viewed collectively by our investors. In dealings with our investors and analysts, we focus on and present the consolidated results of the Company. We focus on our consolidated results because (1) greater than 90% of our total assets, total sales and total cash flows come from our U.S. operations which comprise the Parent Company and Guarantor subsidiaries, (2) our free cash flow is generated almost entirely from the Parent Company and Guarantor subsidiaries and (3) it is our consolidated earnings that are the basis of measuring covenant compliance. While we regularly receive questions and comments from investors and analysts in regards to our consolidated financial statements, we have not received questions related to the separate parent, guarantor or non-guarantor columns in the condensed supplemental financial statements. To help confirm our understanding that it is our consolidated results on which our investors focus, we contacted one of our largest bondholders and a long-time analyst of the Company. In our discussions, each stated that they only review our financials at the consolidated level, as they do not consider the non-guarantor information material. We also specifically asked each if in the future they were to focus on these separately, whether the distinction between the Parent and Guarantor would be meaningful, and each confirmed that they would see no distinction between the Parent and the Guarantor as they collectively secure and guarantee the Company’s indebtedness. This discussion is consistent with other feedback we have received from our investors and analysts and is logical given that our foreign non-guarantor subsidiaries are immaterial to our financial position, statement of operations, cash flows and liquidi ty and the sole activity of our only domestic non-guarantor subsidiary has been to buy back debt securities of the Company from third parties in open market transactions. It is also consistent with discussions we have had with investment bankers, investors and analysts while in the process of selling debt securities. Unlike typical Parent Company-Guarantor structures, our Parent Company has operations that generate cash flows from operations, and therefore our investors cannot look at the Guarantor subsidiaries or Parent Company in isolation. Rather, they evaluate both together to get a full understanding of the financial position, operations and cash flows that guarantee and secure our debt securities. 2 Evaluation of Materiality In evaluating the effect of the error on the historical financial statements, we’ve considered whether the misstatement in our guarantor footnote disclosure is “material” in relation to the consolidated financial statements taken as a whole, in order to determine whether our historical consolidated financial statements are materially misstated. As noted in Staff Accounting Bulletin No. 99 – Materiality (“SAB 99”), a matter is material if there is a “substantial likelihood that a reasonable person would consider it important” in making an investment decision. As noted in SAB 99, “quantifying, in percentage terms, the magnitude of a misstatement is only the beginning of an analysis of materiality” and that the evaluation of the materiality of an error does not rely exclusively on numerical or percentage thresholds but on the total mix of information available. The concept used in the courts and in SAB 99 is similar in substance to the concept used in the accounting literature in Concepts Statement No. 2 where the Financial Accounting Standards Board (“FASB”) stated the concept of materiality as follows: The omission or misstatement of an item in a financial report is material if, in the light of surrounding circumstances, the magnitude of the item is such that it is probable that the judgment of a reasonable person relying upon the report would have been changed or influenced by the inclusion or correction of the item. Both the SEC Staff and FASB, in their guidance and pronouncements, have consistently emphasized the need for the consideration of qualitative factors in an assessment of materiality. It is under these principles that we are making our materiality assessment in light of the surrounding facts and circumstances and considering the total mix of information. We believe the concept of “total mix” applies regardless of the magnitude of the misstatement, although the relative size of a misstatement is certainly a factor when determining the materiality of a misstatement. This concept is consistent with views expressed by the U.S. Supreme Court in TSC Industries v. Northway, Inc. , 426 U.S. 438, 449 (1976), SAB 99 and more recently in the Final Report of the Advisory Committee on Improvements to Financial Reporting to the SEC. Accordingly, we have approached this analysis from both a quantitative and qualitative perspective, including those factors discussed in SAB 99 and SAB 108 – Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements. We have considered qualitative factors enumerated in SAB 99, as well as other qualitative factors that we believe are meaningful to analysts and investors. Our analysis of those qualitative factors is presented below. Factors enumerated in SAB 99 · Does the misstatement arise from an item capable of precise measurement or arise from an estimate and, if so, the degree of imprecision inherent in the estimate? o Analysis: Yes, this is capable of precise measurement. · Does the misstatement mask a change in earnings or other trends? 3 o Analysis: No, these errors do not impact the Company’s consolidated earnings or the earnings reported in the Parent, Guarantor subsidiaries or Non-guarantor subsidiaries columns. Further, these errors only impact to the presentation of intercompany activity and do not change the consolidated trend in cash flow generated (used) by operations. · Does the misstatement hide a failure to meet analysts’ consensus expectations for the enterprise? o Analysis: No, these errors do not impact the Company’s consolidated earnings or the earnings reported in the Parent, Guarantor subsidiaries or the Non-guarantor subsidiaries columns and therefore do not impact expectations of the Company. · Does the misstatement change a loss into income or vice versa? o Analysis: No, these errors do not impact the Company’s consolidated earnings or the earnings reported in the Parent, Guarantor subsidiaries and Non-guarantor subsidiaries columns of the condensed supplemental financial statements. Further, these errors only impact the presentation of intercompany activity and do not change the consolidated trend in cash flow generated (used) by operations. · Does the misstatement concern a segment or other portion of the registrants’ business that has been identified as playing a significant role in the registrants’ operations or profitability? o Analysis: No, these errors do not impact the Company’s segments or any other portion of the Company’s business that has been identified as playing a significant role in our operations or profitability. · Does the misstatement affect the registrant’s compliance with loan covenants or other contractual requirements? o Analysis: No, these errors do not impact the Company’s compliance with loan covenants or other contractual requirements. · Does the misstatement have the effect of increasing management’s compensation? o Analysis: No, these changes in presentation do not impact management’s compensation. · Does the misstatement conceal an unlawful transaction? o Analysis: No, the errors do not conceal an unlawful transaction. Other Qualitative Factors We provide the condensed consolidating information in accordance with the relief provided in Rule 3-10 of Regulation S-X. Guarantees of securities are securities themselves for purposes of the Securities Act of 1933 and if not for the relief provided pursuant to Rule 3-10 of Regulation S-X, both the issuer and the guarantors would be subject to Section 15(d) of the Exchange Act and required to file Exchange Act periodic report. In Release No. 33-7878 (the “Release”), the SEC noted that there were circumstances where full Securities Act and Exchange Act disclosure by both the issuer and guarantors may not be useful to an investment decision and, therefore, may not be necessary. As such, Rule 3-10 of Regulation S-X, was revised in connection with that Release to require the inclusion of condensed consolidating financial information as a condition to omitting the separate financial statements of a subsidiary issuer or subsidiary guarantor, if the relief conditions in Rule 3-10 are met. The assumption is that there is no need for full financial statements of both the issuer of the guaranteed security and the guarantor when certain conditions are met. The information included in the guarantor footnote is not full financial statements and is designed to provide the reader of the consolidated financial statements information with respect to the guarantors in relation to the consolidated financial statements as a whole. As noted in the Release, the SEC stressed the importance of cash flow information as significant in assessing the creditworthiness of the issuer and subsidiary guarantor and to assess that information independently from other subsidiaries of the parent and non-guarantors. 4 The users of the condensed consolidating information are our debt holders. They are utilizing the information to determine the value of the assets that collateralize their loan and for the cash flows that are generated to support the loan payments. Therefore, it is our understanding that they consider the Parent and the Guarantor subsidiaries on a combined basis for this information and eliminate intercompany activity to determine what the respective assets, income and cash flows related to their securities that they purchased from the Company. As stated above, in our dealings with our investors, through discussions with our bondholders and through discussions with our investment bankers, we believe the holders of our debt securities only look to the consolidated results because the Non-Guarantor subsidiaries are immaterial. We have considered the change to our historical presentation and do not believe that the change, while quantitatively significant in relation to the amounts shown in the guarantor footnote, is material such as to warrant a restatement to the financial statements included in our Form 10-K. However, due to the matters identified by the Staff, the Company proposes to amend its filing with regards to the condensed consolidating financial statements and will enhance the description of the financial statements to provide additional information to highlight the basis of presentation of the financial statements. Please contact me ((812) 306-2370) or Andrew J. Nussbaum ((212) 403-1269), special counsel to the Company, if you have any questions or comments relating to the matters referenced above. Thank you for your attention to this matter. Sincerely, /s/ James M. Kratochvil James M. Kratochvil
